Citation Nr: 0414174	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  01-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to January 1987, from October 1990 to May 1991, 
from December 1991 to October 1992, and from March 1997 to 
November 1997.  He served in Southwest Asia from November 11, 
1990, to April 12, 1991.  He has continuing military reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to a rating in excess of 20 percent 
for residuals of a right ankle fracture is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his service connection claims 
and has sufficiently notified him of the information and 
evidence necessary to substantiate these claims.

2.  Persuasive medical evidence demonstrates the veteran has 
no present left knee disability. 

3.  Persuasive medical evidence demonstrates the veteran has 
no present right knee disability.

4.  Persuasive medical evidence demonstrates the veteran has 
no present left ankle disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A right knee disability was not incurred in or aggravated 
by active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

3.  A left ankle disability was not incurred in or aggravated 
by active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
veteran was notified of the provisions of the VCAA and how it 
applied to his service connection claims by correspondence 
issued in April 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the decision 
in Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the RO denied entitlement to service 
connection in a March 2000 rating decision.  Only after that 
rating action was promulgated did VA provide notice regarding 
what information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on April 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and supplemental statement of the case 
was provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the April 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  He was specifically informed that it was his 
responsibility to provide evidence necessary to support his 
claims.  Although the letter did not specifically address the 
VCAA "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the November 2002 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the April 2001 notice 
letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the service connection issues on appeal 
have been requested or obtained.  He was notified of the 
pertinent evidence obtained by VA during the course of this 
appeal and informed of the evidence necessary to substantiate 
his claims.  On several occasions he was requested to provide 
information identifying evidence pertinent to his claims.  
Therefore, the Board finds further attempts to obtain any 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in April 1999, June 1999, and 
November 2000, and that the available medical evidence is 
sufficient for adequate determinations of these matters.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection Claims
Factual Background

Service medical records show the veteran sustained a grade 
III left fibulocollateral ligament ankle sprain with possible 
early compartment syndrome while playing soccer in June 1983.  
X-ray examination in July 1983 revealed ligamentous injury 
with no evidence of fracture or dislocation.  Records dated 
in August 1983 show the veteran had been treated with casting 
for 6 weeks, but that he had complained of pain and swelling 
since the cast was removed.  The examiner noted mild swelling 
and pain on varus stress.  In September 1984, the veteran 
complained of left ankle and foot pain after playing 
football.  The examiner noted soft tissue swelling to the 
dorsal aspect of the left foot with discoloration and 
tenderness to the left lateral malleolus.  The diagnoses 
included soft tissue injury to the left ankle and foot.  
Subsequent records show the veteran underwent arthroscopy of 
the right ankle with removal of a loose body in June 1986 as 
a result of an injury sustained while playing softball.  

In June 1998, the veteran, in pertinent part, requested 
entitlement to service connection for left ankle and 
bilateral knee pain.  He stated he had injured his left ankle 
during active service and that it became more painful with 
every day.  He claimed he could hardly walk and that he 
feared he would soon be totally crippled due to his ankle 
disorders.  He reported that he also experienced constant 
severe pain to the knees which had developed as a result of 
his service-connected right ankle disability.

At his VA examination in April 1999 the veteran reported he 
had incurred injuries including to his ankles and knees in a 
fall from a helicopter in 1984.  He stated he sustained a 
right ankle fracture and that his left ankle had also been 
treated with a cast at that time.  He complained of 
persistent pain and stiffness to the medial and lateral 
aspects of the left ankle and bilateral knee pain to the 
patellofemoral compartments, left greater than right.  The 
examiner noted he walked with a cane in his right hand and 
that he denied any history of instability to the ankles or 
catching, locking, popping, or giving way to the knees.  

Physical examination revealed a significant amount of pain to 
palpation over the medial and lateral collateral ligaments to 
the ankles.  There was no evidence of any swelling.  There 
was severe limitation of motion to the subtalar joints of the 
ankles with approximately 10 degrees of inversion and 
eversion.  Range of motion of the tibiotalar joints revealed 
dorsiflexion to 10 degrees and plantar flexion to 
approximately 20 degrees.  There was no evidence of swelling 
or effusion of the knees.  Ranges of motion of the knees were 
from 0 to 80 degrees, right, and from 0 to 90 degrees, left.  
There was positive medial and lateral joint line tenderness 
to the right knee and positive medial joint line tenderness 
to the left knee.  It was noted that the veteran complained 
of bilateral patellofemoral pain, but that patellar tracking 
was within normal limits.  McMurray's, Lachman's, anterior 
drawer, and posterior drawer tests were negative.  The knees 
were stable to varus, valgus, anterior drawer, and posterior 
drawer stresses.  There was no evidence of Baker's cysts.  X-
rays revealed no significant degenerative changes or osseous 
abnormalities to the knees.  The left ankle mortis was fairly 
well maintained with no evidence of any talar dome fracture 
and there did not appear to be any acute osseous abnormality 
to the left foot or ankle.  The diagnoses included bilateral 
knee pain, rule out meniscal pathology.  No diagnosis of any 
left ankle disorder was provided.

On VA examination in June 1999 the veteran, in essence, 
reiterated the medical history he had provided at his April 
1999 VA examination.  He complained of bilateral ankle 
stiffness and stated that his left ankle bothered him.  He 
claimed that it was difficult for him to walk more than a few 
blocks.  He also reported he experienced knee pain as a 
result of his ankle disorders, and stated his knee was 
especially painful in cold weather.  He denied any popping, 
catching, locking, or giving way of the knees.  The examiner 
noted that an extensive review of the record revealed no 
evidence of a left ankle injury as a result of a helicopter 
accident and no evidence of knee pain during service.  

Examination of the knees revealed flexion from 0 to 90 
degrees; however, it was noted that when the veteran was 
distracted flexion was to 125 degrees.  There was no evidence 
of instability or ligamentous instability.  McMurray's, 
Lachman's, varus/valgus stress, and anterior and posterior 
drawer tests were negative.  The left ankle was nontender 
about the lateral talofibular ligament, the posterior tip, 
and over the Achilles tendon.  He complained of tenderness to 
the medial side and over the medial joint line.  Range of 
motion studies of the left ankle revealed dorsiflexion to 35 
degrees and plantar flexion to 50 degrees.  X-rays of the 
knees and left ankle were within normal limits.  The examiner 
noted X-ray and examination findings of the left ankle were 
within normal limits and that there was no pathology of any 
knee disorder.  It was noted the range of motion of the knees 
was within normal limits.  

VA orthopedic surgery clinic records dated in March 2000 show 
the veteran complained of left ankle pain and instability.  
He reported he wore an ankle strap for symptom relief.  The 
examiner noted there was full range of motion to the ankle 
with generalized pain, but no evidence of instability.  It 
was noted X-rays were within normal limits.  The diagnosis 
was ankle synovitis.  A March 9, 2000, X-ray examination 
report for the left ankle noted that multiple views revealed 
no acute fracture or dislocation.  The joint space was well 
maintained.  There was a small plantar calcaneal spur, but no 
other soft tissue changes.  The diagnosis was mild 
degenerative change (apparently in reference to the plantar 
calcaneal spur).  

A VA outpatient treatment report dated March 10, 2000, noted 
it was likely the veteran's bilateral knee pain was related 
to his right ankle fracture.  A subsequent March 2000 report 
noted the veteran was receiving treatment for knee problems 
and that his records had been reviewed.  That examiner noted 
X-rays and examination revealed traumatic arthritis and 
chronic synovitis (apparently in reference to the right 
ankle).  It was noted that it was more likely than not that 
the veteran's knee pain was due to an altered gait as a 
result of ankle pain.  In correspondence dated in May 2000 a 
VA physician's assistant summarized the medical evidence of 
record and stated that it was "at least possible" that the 
veteran's left ankle problem was related to his softball 
injury during active service.

On VA examination in November 2000 the veteran reported he 
had broken his left ankle playing softball in 1983 or 1984 
and that he had been hospitalized at that time and his left 
leg was placed in a cast.  He stated he had received physical 
therapy for 3 to 6 months.  He complained of morning pain to 
the left ankle, primarily, and swelling after prolonged 
standing.  He also complained of bilateral knee pain and 
stated that his right knee throbbed with pain whenever he 
experienced ankle pain along the outside aspect of his leg.  
He denied any catching, locking, or giving way of the knees, 
but stated that he experienced some occasional swelling to 
the left knee.  

The examiner noted the veteran carried a cane in his right 
hand and that he walked slowly with a limp.  It was noted 
that he was able to get up and out of his chair and on the 
examining table without difficulty.  Examination of the right 
knee revealed no evidence of effusion, but any palpation or 
manipulation caused the veteran to squirm and complain of 
pain in the ankle.  The examiner stated it was very difficult 
to get the veteran to relax for examination, but that there 
was full range of motion from 0 to 140 degrees.  The knee was 
stable to varus and valgus stresses.  McMurray's, Lachman's, 
and posterior drawer signs were negative.  The examiner noted 
it was also difficult to get the veteran to relax on 
examination of the left knee and that on any type of movement 
or palpation he complained of pain down the lateral aspect of 
his leg.  There was no evidence of effusion or tenderness to 
palpation.  There was full range of motion from 0 to 140 
degrees and the knee was stable to varus and valgus stresses.  
McMurray's, Lachman's, and posterior drawer signs were 
negative.  

Examination of the left ankle revealed a full range of motion 
with dorsiflexion to 20 degrees and plantar flexion to 
approximately 55 degrees.  The ankle was stable to inversion 
and eversion stresses and an anterior drawer test was 
negative.  There was tenderness over the lateral aspect of 
the fibula.  It was noted that X-rays in October 2000 
revealed normal knees and a normal left ankle, and that a 
stress X-ray of the left ankle in February 2000 was normal 
without any evidence of left ankle fracture.  The examiner 
concluded that physical examination and X-ray findings within 
normal limits for the left ankle and the knees.  The examiner 
stated, in essence, that the veteran's subjective complaints 
of knee and left ankle pain were not believed to be related 
to his right ankle disability.  It was noted that the 
etiology of his subjective complaints of left ankle pain were 
unclear, but that physical examination and X-ray findings 
were within normal limits.  The examiner further noted that 
there was no evidence of arthritis or any healed fracture 
that he might have sustained from his reported previous 
injury.  

In a January 2001 statement in support of the claim the 
veteran stated the United Stated Postal Service had denied 
him employment.  A copy of correspondence dated in October 
2000 from the United Stated Postal Service noted the veteran 
had been found medically unsuitable for the position of mail 
handler.  It was noted that a medical officer had reviewed 
his records and found he was partially incapable of the 
duties of that position due to physical limitations.

VA outpatient treatment records dated in May 2001 show the 
veteran complained of chronic left ankle pain.  No 
examination findings were provided.  

Private medical records dated in August 2001 show the veteran 
complained of bilateral heel pain.  It was noted that 
examination revealed some radiating pain to the medial and 
posterior aspect of the ankle, but that there was no deficit 
in range of motion or muscle strength.  X-rays revealed 
infracalcaneal heel spurs, bilaterally, but no other bony 
pathology.  The diagnosis was bilateral heel spur/plantar 
fasciitis.  An October 2001 report noted that the veteran 
complained of left ankle pain associated with an inversion 
type injury which incurred on September 28, 2001, while he 
had been jogging.  It was noted that he had fallen when he 
jumped over some railroad tracks to avoid an oncoming 
automobile.  He complained of significant pain and swelling 
to the lateral aspect of the left ankle.  The physician noted 
there was pinpoint tenderness to the lateral ankle ligaments 
and to the anterior inferior tibiofibular ligament and 
syndesmosis area.  There was diffuse pain on palpation along 
the lateral distal fibular area, but no pain on passive range 
of motion of the ankle.  Range of motion and muscle strength 
were decreased secondary to guarding.  X-rays revealed no 
apparent fracture or dislocation.  The diagnosis was left 
ankle sprain.

At his personal hearing in November 2001 the veteran 
testified that he experienced pain and stiffness to the knees 
and ankles.  He reiterated his claim that he had fractured 
his left ankle in a jump during air assault school training 
and that he subsequently sustained a left ankle sprain while 
playing soccer.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be considered service 
connected.  38 C.F.R. § 3.310 (2003).  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disorder, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds present 
left knee, right knee, or left ankle disabilities are not 
shown by competent evidence.  The medical evidence of record 
is persuasive that the veteran has no present, chronic 
disabilities to these joints.  The records of treatment in 
service for left ankle injuries are not indicative of a 
manifestation of a chronic disorder.  While VA records dated 
in April 1999, March 2000, and May 2000 are indicative of 
knee and left ankle disorders, the Board finds, in light of 
all of the evidence of record, that the opinions of the 
June 1999 and November 2000 VA examiners are more persuasive.  
In addition, the Board finds the veteran's reports of 
debilitating knee and left ankle pain on examination during 
the course of this appeal are inconsistent with the probative 
evidence of record.  He was apparently able to jog and jump 
to avoid an oncoming automobile in September 2001.  

Although the veteran believes he has knee and left ankle 
disabilities as a result of active service or the service-
connected right ankle disability, he is not a licensed 
medical practitioner and he is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  The 
Court has held that a veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, the Board finds service connection for left knee, 
right knee, or left ankle disorders is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.


REMAND

As noted above, there was a significant change in VA law 
during the course of this appeal.  A review of the record 
shows the veteran has not been notified of the VCAA as it 
applies to his claim for a rating in excess of 20 percent for 
his right ankle disability.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the increased rating 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) to request or tell the claimant to 
provide any evidence in his possession 
that pertains to this claim.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



